


109 HR 5936 IH: To amend title II of the Social Security Act to credit

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5936
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to credit
		  prospectively individuals serving as caregivers of dependent relatives with
		  deemed wages for up to five years of such service.
	
	
		1.Short titleThis Act may be cited as the Social
			 Security Caregiver Credit Act of 2006.
		2.Deemed wages for
			 caregivers of dependent relatives
			(a)In
			 GeneralTitle II of the Social
			 Security Act is amended by adding after section 234 (42 U.S.C. 434)
			 the following new section:
				235.Deemed wages for
		  caregivers of dependent relatives(a)DefinitionsFor purposes of this
				section—
							(1)The term
				qualifying month means, in connection with an individual, a month
				during which such individual was engaged for not less than 80 hours in
				providing care to a dependent relative without monetary compensation. Such term
				does not include any month ending after the date on which such individual
				attains retirement age (as defined in section 216(l)).
							(2)The term
				dependent relative means, in connection with an individual—
								(A)a child,
				grandchild, niece, or nephew (of such individual or such individual’s spouse or
				domestic partner) who is under the age of 12, or
								(B)a child,
				grandchild, niece, or nephew (of such individual or such individual’s spouse or
				domestic partner), a parent, aunt, or uncle (of such individual or his or her
				spouse or domestic partner), or such individual’s spouse or domestic partner,
				if such child, grandchild, niece, nephew, parent, aunt, uncle, spouse, or
				domestic partner is a chronically dependent individual.
								(3)(A)The term
				chronically dependent individual means an individual who—
									(i)is dependent on a daily basis on
				verbal reminding, physical cueing, supervision, or other assistance provided to
				the individual by another person in the performance of at least 2 of the
				activities of daily living (described in subparagraph (B)), and
									(ii)without the assistance described
				in clause (i), could not perform such activities of daily living.
									(B)The activities of daily
				living referred to in subparagraph (A) are the following:
									(i)Eating.
									(ii)Bathing.
									(iii)Dressing.
									(iv)Toileting.
									(v)Transferring in and out of a bed or
				in and out of a chair.
									(b)Deemed Wages of
		  Caregiver(1)(A)For purposes of
				determining entitlement to and the amount of any monthly benefit for any month
				after December 2006, or entitlement to and the amount of any lump-sum death
				payment in the case of a death after such month, payable under this title on
				the basis of the wages and self-employment income of any individual, and for
				purposes of section 216(i)(3), such individual shall be deemed to have been
				paid during each qualifying month (in addition to wages or self-employment
				income actually paid to or derived by such individual during such month) at an
				amount per month equal to the excess (if any) of—
									(i)50 percent of the average amount of
				wages and self-employment income otherwise credited to individuals for such
				month under this title, over
									(ii)the amount of wages and
				self-employment income actually paid to or derived by such individual for such
				month.
									(B)In any case in which there are more
				than 60 qualifying months for an individual, only the last 60 of such months
				shall be taken into account for purposes of this section.
								(2)Paragraph (1) shall not be applicable
				in the case of any monthly benefit or lump-sum death payment if a larger such
				benefit or payment, as the case may be, would be payable without its
				application.
							(c)Citizenship and Residency
		  Requirements(1)A qualifying month shall
				not be taken into account under this section with respect to any individual
				unless such individual—
								(A)is throughout the qualifying month a
				resident of the United States (as defined in paragraph (2)), and
								(B)(i)is throughout the
				qualifying month a citizen of the United States or an alien lawfully admitted
				for permanent residence, and
									(ii)in the case of an individual who was
				not a citizen of the United States throughout the qualifying month, has resided
				in the United States (as defined in subsection 210(i)) continuously during the
				5 years immediately preceding the qualifying month.
									(2)For purposes of paragraph (1)(A), the
				term United States means the 50 States and the District of
				Columbia.
							(d)Identification
		  RequirementsA qualifying month
				shall not be taken into account under this section with respect to an
				individual unless such individual provides the Commissioner of Social Security
				with the name and social security account number of the dependent relative with
				respect to whom the individual was engaged in providing care during such month,
				and other information as the Commissioner may require to verify the status of
				the dependent relative, on whatever application may be required to obtain
				benefits under this section.
						(e)Annual Reimbursement of Federal Old-Age
		  and Survivors Insurance Trust FundThere are
				authorized to be appropriated to the Federal Old-Age and Survivors Insurance
				Trust Fund for the fiscal year ending September 30, 2007, and for each fiscal
				year thereafter, such sums as the Commissioner of Social Security deems
				necessary on account of—
							(1)payments made
				under this section during the second preceding fiscal year and all fiscal years
				prior thereto to individuals entitled to benefits under this section,
							(2)the additional
				administrative expenses resulting from the payments described in paragraph (1),
				and
							(3)any loss in
				interest to such Trust Fund resulting from such payments and expenses,
							in order
				to place such Trust Fund in the same position at the end of such fiscal year as
				it would have been in if such payments had not been
				made..
			
